UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4209
DUAN A. SOMERS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                          (CR-00-360-A)

                      Submitted: August 3, 2001

                      Decided: August 28, 2001

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas C. Carter, CARTER & KRAMER, P.C., Alexandria, Vir-
ginia, for Appellant. Kenneth E. Melson, United States Attorney,
Morris R. Parker, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SOMERS
                              OPINION

PER CURIAM:

   A jury convicted Duan Somers for his part in a drug conspiracy.
On appeal, Somers alleges that the evidence was insufficient to sus-
tain the finding of guilt. Finding no reversible error, we affirm.

   On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, the testimony at trial showed that
Somers supplied numerous people with significant amounts of crack
cocaine over a period of almost six years.

   The majority of the evidence against Somers came from the testi-
mony of co-conspirators. Somers’ sole argument on appeal is that this
testimony was incredible because the witnesses were convicted drug
users seeking reductions in their sentences. We do not review the
credibility of the witnesses, and we assume that the jury resolved all
contradictions in the testimony and the evidence in favor of the Gov-
ernment. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998),
cert. denied, 525 U.S. 1141 (1999). The record here shows that the
witnesses disclosed their desires for reductions in their sentences, but
the jury nevertheless chose to credit their testimony.

   Because we find that there was substantial evidence to support the
jury’s verdict, we affirm Somers’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court, and argument
would not aid the decisional process.

                                                           AFFIRMED